                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case Nos.
                                                        Plaintiff,                           08-cr-00463-JSW-1 and 19-cr-00698-JSW-
                                   8                                                         1
                                                 v.
                                   9
                                                                                             ORDER TO SHOW CAUSE WHY
                                  10     CARL BERNARD,                                       THESE MATTERS SHOULD NOT BE
                                                                                             CONTINUED
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The above captioned cases are currently scheduled for status conferences on March 24,
                                  14   2020. The parties are HEREBY ORDERED TO SHOW CAUSE why the Court should not
                                  15   continue these matters to May 5, 2020, or later, for the reasons articulated in General Order 72
                                  16   regarding the COVID-19 outbreak. For those same reasons, the parties are HEREBY ORDERED
                                  17   TO SHOW CAUSE why the Court should not specifically find, in case No. 19-cr-698, that due to
                                  18   the effect of the public health recommendations described in General Order 72 on the availability
                                  19   of counsel and court staff to be present in the courtroom, the ends of justice served by ordering the
                                  20   continuance outweigh the interest of the public and the defendant’s right to a speedy trial pursuant
                                  21   to 18 U.S.C. § 3161(h)(7)(A).
                                  22          The parties’ responses to this Order to Show Cause shall be due by 1:00 p.m. on Thursday,
                                  23   March 19, 2020, and the Court would urge the parties to submit a joint response. If the parties can
                                  24   agree to continue the matters, a stipulation will suffice as a response.
                                  25          IT IS SO ORDERED.
                                  26   Dated: March 18, 2020
                                  27                                                     ______________________________________
                                  28                                                     JEFFREY S. WHITE
                                       United States District Judge
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                        2
